Citation Nr: 0327552	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a left knee 
disability, claimed as left knee pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
RO that denied entitlement to service connection for 
hypertension, diabetes, and left knee pain.  The veteran 
filed a notice of disagreement in April 2002.  The RO issued 
a statement of the case in June 2002.  The RO received the 
veteran's substantive appeal in July 2002.  

In August 2002, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing has been 
associated with the veteran's claims file.  


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).
 
In this case, while the RO notified the veteran of the VCAA 
via a RO letter addressing his pending claims for service 
connection for hypertension and for diabetes, the RO has not 
sent him any correspondence addressing the VCAA notice and 
duty to assist provisions as they pertain to claim for 
service connection for a left knee disability claim currently 
on appeal, to include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  After 
providing the appropriate notice to the veteran, the RO 
should attempt to obtain any additional evidence for which he 
provides sufficient information, and, if needed, 
authorization, following the provisions of 38 C.F.R. § 3.159 
(2003).  

Additionally, the Board also notes that, in an August 2001 
letter (specific to the claims for service connection for 
diabetes and for hypertension), the RO requested that the 
veteran provide further information and/or evidence to 
support his claims for service connection within 60 days of 
the date of the letter, consistent with the provisions of 
38 C.F.R. § 3.159(b)(1), or that it would adjudicate the 
claim on the basis of the evidence already of record.  
However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America(PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Court found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the VCAA is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The 60-day 
notice provided in the RO's letter in this case, and 
adjudication of the case in January 2002, is likewise 
inconsistent with 38 U.S.C. § 5103(b)(1).  Therefore, since 
these matters are being remanded for additional RO action, as 
indicated above, the RO must take this opportunity to inform 
the veteran that a full year is allowed to submit the 
additional information and/or evidence requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  The supplemental 
statement of the case (SSOC) explaining the bases for the 
RO's determinations should include citation to the legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 
3.159 (2002) (not cited to in the June 2002 statement of the 
case).

Accordingly, these matters are hereby REMANDED for the 
following actions:  

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or 
authorization is provided.  The RO's 
letter should also invite him to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond.

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  
 
3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.   

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for hypertension, 
diabetes mellitus, and a left knee 
disability in light of all pertinent 
evidence and legal authority. 

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159 (2003),  and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

